Citation Nr: 1205505	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to October 31, 2011.

2.  Entitlement to an increased evaluation in excess of 10 percent for bilateral hearing loss since October 31, 2011.  


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran effectively withdrew the issue of entitlement to an increased evaluation for service-connected tinnitus.  See  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

This case was remanded by the Board in September 2011 for further development.  The Board is satisfied as to substantial compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included affording the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  As such, the case is now ready for disposition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 31, 2011, the medical evidence of record shows that the Veteran's service-connected hearing loss disability is manifested by Level I hearing loss in his right ear and Level IV hearing loss in his left ear.

2.  Since October 31, 2011, the medical evidence of record shows that the Veteran's service-connected hearing loss disability is manifested by Level IV hearing loss in his right ear and Level V hearing loss in his left ear.
CONCLUSIONS OF LAW

1.  Prior to October 31, 2011, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

2.  Since October 31, 2011, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in July 2009 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA treatment records, and indicated private medical records have been obtained.  Adequate VA examinations were provided to the Veteran in connection with his claim in August 2009 and October 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss.  By way of history, the Veteran first submitted a claim for entitlement to service connection for bilateral hearing loss in April 2008.  In a March 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation effective April 28, 2008.  In July 2009, the Veteran filed his current claim for an increased evaluation.  Based on the results of a VA audiological examination, the RO increased his evaluation to 10 percent effective October 31, 2011, in a January 2012 rating decision.  As such, the Board will first consider the propriety of the noncompensable evaluation for hearing loss assigned prior to October 31, 2011, and then consider the propriety of the 10 percent evaluation in effect since October 31, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

While the Veteran's entire history is reviewed when assigning a disability evaluation, see 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  In addition, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

Furthermore, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, even if an audiologist's description of the functional effects of the Veteran's hearing disability is somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

As discussed above, the Board will first consider the propriety of the noncompensable evaluation for hearing loss assigned prior to October 31, 2011.  A private audiological examination was conducted in June 2009, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 25
30
60
65
LEFT
10
25
35
65
65

Speech discrimination testing was 100 percent in the right ear at 60 decibels, and 88 percent in the left ear at 65 decibels.  However, the speech recognition scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6) word list, instead of the Maryland CNC word list.  Accordingly, the June 2009 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85. 

A June 2009 private audiological treatment note indicated that the Veteran's otoscopic examination was normal, but that audiological testing revealed a significant, down-sloping, sensorineural hearing loss in both ears with a reduction in speech reception and discrimination scores bilaterally, with the left ear slightly worse than the right ear.  The private physician recommended that the Veteran continue to use the hearing amplification devices supplied by the VA.

The Veteran was afforded a VA audiological examination in August 2009, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 25
40
60
65
LEFT
10
25
55
65
75

The average pure tone thresholds for these frequencies were 47.5 decibels in the right ear and 55 decibels in the left ear.  Speech discrimination testing was 92 percent in the right ear and 76 percent in the left ear using the Maryland CNC word list.  Applying these results to the Schedule reveals a numeric designation of Level I for the right ear and Level IV for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's August 2009 test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in the either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

As such, the Veteran is not entitled to a compensable evaluation for bilateral hearing loss prior to October 31, 2011.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for bilateral hearing loss prior to October 31, 2011, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Having determined that the currently assigned noncompensable evaluation for bilateral hearing loss prior to October 31, 2011, is appropriate, the Board will now consider the propriety of the 10 percent evaluation in effect since October 31, 2011.  The Veteran was afforded his most recent VA audiological examination in October 2011.  The results from this examination prompted the RO to increase the Veteran's evaluation to 10 percent effective October 31, 2011, the date of the examination.  At the time of the examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 25
45
60
70
LEFT
10
25
50
65
80

The average pure tone thresholds for these frequencies were 50 decibels in the right ear and 55 decibels in the left ear.  Speech discrimination testing was 82 percent in the right ear and 72 percent in the left ear using the Maryland CNC word list.  Applying these results to the Schedule reveals a numeric designation of Level IV for the right ear and Level V for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, of the Schedule results in a 10 percent evaluation for hearing loss under Diagnostic Code 6100.  The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's October 2011 test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in the either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.  The audiological examiner also addressed the functional effects of the Veteran's hearing loss by stating that, "He may be expected to experience difficulty understanding conversational level speech in the presence of a moderate amount of interfering background noise."  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

As such, the Veteran is not entitled to an evaluation in excess of 10 percent for bilateral hearing loss since October 31, 2011.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an evaluation in excess of 10 percent for bilateral hearing loss, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

With respect to both periods, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability ratings for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under 38 C.F.R. §§ 4.85, 4.86, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected bilateral hearing loss was manifested by Level I hearing impairment in the right ear and Level IV hearing impairment in the left ear prior to October 31, 2011, and manifested by Level IV hearing impairment in the right ear and Level V hearing impairment in the left ear since October 31, 2011.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings currently assigned for his bilateral hearing loss.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  The criteria for the currently assigned ratings for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.85, 4.86; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).








ORDER

A compensable evaluation for bilateral hearing loss prior to October 31, 2011, is denied.

An increased evaluation in excess of 10 percent for bilateral hearing loss since October 31, 2011, is denied.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


